DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate both an optical reader and imaging device.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 77-78 are objected to because of the following informalities:  claim 77 ends with a comma and not a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 72 and 92 both recite “detecting…one or more test strip assays” and “obtaining…test information associated with each detected test strip assay”.  These do not agree in number.  The examiner recommend changing to --obtaining…test information associated with the at least one detected test strip assay-- since only one test strip assay is required in the claims.
Claim 74 recites “fluid retainer cartridge assembly”.  This lacks antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 72, 79, 80, 82, 83, 85-93, 99-102, 104, 107 and 108 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nowakowski et al., (US 2016/0310948; hereinafter “Nowakowski”).
As to claims 72, 92 and 93, Nowakowski teaches method comprising: 
receiving, at data processing hardware (microcontroller), image data from an imaging device in communication with the data processing hardware, the imaging device capturing the image data within a field of view directed toward a cartridge receiver (docking unit; see Fig. 29A); 
detecting, by the data processing hardware, one or more test strip assays received by the cartridge receiver based on the image data, the test strip assays 1017, 1018 configured to chemically react with a chemical analyte after contact with a fluid (see para 0162] et seq.); 
obtaining, by the data processing hardware, test information associated with each detected test strip assay (via barcode 2602 on the cassette); and 
for each detected test strip assay, executing, by the data processing hardware, an analysis routine on the corresponding test strip assay based on the corresponding test information (see para [0186] et seq.), the analysis routine configured to: 
analyze color and/or intensity information within a result region located on the corresponding test strip assay based on the image data received from the imaging device (see para [0135] et seq.); and 
determine a test result indicating a presence and/or concentration of the chemical analyte within the fluid based on the analyzed color and/or intensity information (see para [0136] et seq.)
As to claim 79, Nowakowski teaches executing the analysis routine comprises simultaneously executing a first analysis routine on a first detected test strip assay and a second analysis routine on a second detected test strip assay (see para [0162] et seq.)  
As to claims 80 and 104, Nowakowski teaches the first and second analysis routines are executed independently from one another (see para [0162] et seq.)  
As to claim 82 and 105 and 107, Nowakowski teaches executing a third analysis routine on a third detected test strip assay simultaneously with the first and second analysis routines (use of multiple detection strips, see para [0162] et seq.)  
As to claim 83 and 108, Nowakowski teaches the first, second, and third analysis routines execute independently from one another (each fluid path may be independently controlled with respect to timing, reaction type, etc. see para [0162] et seq.)  

As to claim 85, Nowakowski teaches the first, second and third detected test strip assays are all retained by a single fluid retainer cartridge assembly removably-inserted into the cartridge receiver.  
As to claim 86, Nowakowski teaches detecting the one or more test strip assays received by the cartridge receiver comprises continuously detecting the one or more test strip assays retained by one or more fluid retainer cartridge assemblies removably-inserted into the cartridge receiver, each fluid retainer cartridge assembly configured to retain the fluid and two or more test strip assays (see para [0162] et seq.)  
As to claim 87, Nowakowski teaches obtaining test information associated with each detected test strip assay comprises: analyzing the image data received from the imaging device to identify one or more indicia markings disposed on each detected test strip assay; determining a unique test strip identifier associated with each detected test strip assay based on identified indicia markings; retrieving from memory hardware in communication with the data processing hardware, the test information associated with each detected test strip assay using the corresponding unique test strip identifier, para [0183] et seq.)  
As to claim 88 and 100, Nowakowski teaches obtaining the test information associated with each detected test strip assay comprises: receiving barcode data from an optical scanning device in communication with the data processing hardware, the optical scanning device configured to scan the barcode data from each detected test strip assay; determining a unique test strip identifier associated with each detected test strip assay based on the scanned barcode data; and retrieving from memory hardware in communication with the data processing hardware, the test information associated with each detected test strip assay using the corresponding unique test strip identifier (see para [0186] et seq.)  
As to claim 89 and 101, Nowakowski teaches the analysis routine analyzes intensity information comprising line intensity of one or more result lines superimposed in the result region of the corresponding test strip assay (see para [0140] et seq.) 
As to claim 90, Nowakowksi teaches routine is further configured to: determine a rate of change in line intensity of the one or more result lines; and predict the test result indicating the presence and/or concentration of the chemical analyte within the fluid based on the rate of change in line intensity (see para [0140] et seq.)
As to claim 91 and 102, Nowakowksi teaches executing the analysis routine on the corresponding test strip assay comprises executing a result line centering routine on the corresponding test strip assay to center one or more result lines superimposed in the result region of the corresponding test strip assay, the result line centering routine configured to: identify the one or more result lines superimposed in the result region based on the image data received from the imaging device; and adjust a position of the one or more result lines to align with result line centering information specified, the line centering information specified by the test information associated with the corresponding test strip assay (see para 0141] et seq.)  
As to claim 99, Nowakowksi obtaining test information associated with each detected test strip assay comprises: analyzing the image data received from the imaging device to identify one or more indicia markings disposed on each detected test strip assay; determining a unique test strip identifier associated with each detected test strip assay based on identified indicia markings; retrieving from memory hardware in communication with the data processing hardware, the test information associated with each detected test strip assay using the corresponding unique test strip identifier (see para [0134] et seq.).  
As to claim 103, Nowakowski teaches executing the analysis routine comprises simultaneously executing a first analysis routine on a first detected test strip assay and a second analysis routine on a second detected test strip assay (see para [0162] et seq.)  
As to claim 104, Nowakowski teaches the first and second analysis routines are executed independently from one another {see para [0162] et seq.)  
As to claim 105, Nowakowski teaches the first and second detected test strip assays are retained by a single fluid retainer cartridge assembly inserted into the cartridge receiver (see Fig. 12).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent No. 10,837,914. Although the claims at issue are not identical, they are not patentably distinct from each other because both a recite a method comprising: obtaining an implement analyzing system; obtaining at least one implement; obtaining a test sample; inserting the at least one implement into the cartridge receiver; receiving, at the data processing hardware, image data from the imaging device, the imaging device capturing the image data within a field of view directed toward the at least one cartridge viewing window of the cartridge receiver; obtaining, by the data processing hardware, test information associated with the at least one implement; executing, by the data processing hardware, an analysis routine on the test information; and determining a test result indicating one or both of the presence and the concentration of the analyte. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are generic to the patented claims.
Note: the method claims previously withdrawn from consideration under 37 CFR 1.142 was rejoined in the NOA filed July 08, 2020 in parent ‘914.  Once the requirement is withdrawn, the provisions of 35 USC 121 are no longer applicable. See MPEP 804.01 Thus, although the instant case is a divisional of the parent ‘914, the claims herein are subject to provisional statutory and/or non-statutory double patenting rejections.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P. Kathryn Wright/           Primary Examiner, Art Unit 1798